Case: 16-60192      Document: 00514018981         Page: 1    Date Filed: 06/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                      No. 16-60192                              FILED
                                                                             June 5, 2017
                                                                           Lyle W. Cayce
JAMES IRVIN HILL,                                                               Clerk

                                                 Plaintiff-Appellant

v.

MANAGEMENT TRAINING CORPORATION; WARDEN FRANK SHAW;
GABRIEL WALKER, Assistant Warden; ELLA SCOTT; TIRA JACKSON,
Deputy Warden; TRACY ARBUTKNOT, Case Manager; CHAPLIN ROSCOE
BARNES; SHEIDRA ARRINGTON; RECREATION COORDINATOR; LARRY
LEE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:14-CV-85


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       James Irvin Hill, formerly Mississippi prisoner # 36106, moves this court
for authorization to proceed in forma pauperis (IFP) in his appeal from the
dismissal of his 42 U.S.C. § 1983 claims, in part, for failure to exhaust his
administrative remedies and, in part, on the merits. The district court denied


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60192       Document: 00514018981    Page: 2   Date Filed: 06/05/2017


                                   No. 16-60192

Hill’s IFP motion below and certified that the appeal was not taken in good
faith.
         By moving to proceed IFP in this court, Hill is challenging the district
court’s certification that his appeal is not in good faith because he failed to
identify a nonfrivolous issue, or any issue, for appeal. See Baugh v. Taylor,
117 F.3d 197, 202 & n.21 (5th Cir. 1997). This court’s inquiry into whether the
appeal is taken in good faith “is limited to whether the appeal involves legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
omitted).
         Hill’s filings before this court are insufficient to demonstrate a
nonfrivolous issue for appeal in this case. Accordingly, we deny his motion for
leave to proceed IFP on appeal and dismiss the appeal as frivolous. See Baugh,
117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
         The dismissal of this appeal as frivolous counts as a strike for purposes
of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th
Cir. 1996); Jammer v. Thomas, 211 F. App’x 286, 286-87 (5th Cir. 2006). Hill
is cautioned that if he accumulates three strikes under § 1915(g), he will not
be permitted to proceed in forma pauperis in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
         MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL
DISMISSED; SANCTION WARNING ISSUED.




                                          2